Citation Nr: 0936909	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  06-23 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 
1969 and from July 1970 to July 1977.  

Regarding the character of the above service, a December 2001 
administrative decision determined the following:  

The Veteran's discharge from service for the period of 
service from April 1966 to April 1969 is honorable; 

The Veteran's discharge for the period of service from 
July 16, 1970 to March 8, 1975 is considered to be under 
honorable conditions for VA purposes; 

The Veteran's discharge for the period of service from 
March 9, 1975 to July 1977 is considered to be under 
dishonorable conditions for VA purposes.

The Veteran's character of discharge for the period from 
March 9, 1975 to July 1977 is a bar to VA benefits.  The 
Veteran served in the Republic of Vietnam during a period of 
service prior to March 9, 1975.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, that in pertinent part, denied service connection 
for diabetes mellitus, type II.  

At the Veteran's request, he was scheduled to testify at a 
personal hearing before a Decision Review Officer at the RO 
in May 2006, and at another personal hearing before a 
Veterans Law Judge at the RO in November 2008.  The Veteran, 
without good cause, failed to report to both of those 
hearings.  


FINDING OF FACT

The preponderance of the competent medical evidence of record 
shows that the Veteran does not have a current diagnosis of 
diabetes mellitus, type II, based on objective glucose 
testing in 2004 and 2005 showing glucose readings of 139, 
110, 84, 104, 95, 93, and 108.  
CONCLUSION OF LAW

The criteria for entitlement to service connection for 
diabetes mellitus, type II have not been met.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim:  1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in February 2004.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

Although the notification did not advise the Veteran of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection is denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  That notwithstanding, the RO cured the defect by 
sending a subsequent letter to the Veteran in March 2006 that 
specifically notified the Veteran regarding the assignment of 
disability ratings and effective dates for any grant of 
service connection.  

Moreover, the above notices, along with other notice letters 
dated September 2004, and July 2005, provided all information 
necessary for a reasonable person to understand what evidence 
and/or information was necessary to substantiate his claims.  
The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 
(Fed. Cir. 2007).

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  

The Veteran, through his representative's July 2009 
Appellant's Brief, has contended that the record is 
incomplete, and that there are additional outstanding VA 
records that are necessary to obtain to afford the Veteran 
due process.  Although all VA records are constructively of 
record, there is no indication that any such outstanding VA 
records are relevant to the issue on appeal.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  As will be discussed in 
detail below, there is ample objective evidence of record 
indicating an absence of a diabetes mellitus, type II 
diagnosis.  The Veteran argues that in-patient PTSD treatment 
records reflect a PTSD diagnosis.  Those records are, in 
fact, in the claims file; a diagnosis of PTSD is not 
supported by objective findings; and that issue is not before 
the Board.  

The Veteran further argues that his glucose levels should be 
re-tested, again.  However, the Veteran's glucose levels have 
already been tested at least 7 times during the course of the 
appeal, and these test results have been reviewed by various 
medical professionals, including a physician, to determine 
whether the Veteran has a diagnosis of diabetes mellitus.  
While additional VA records may, or may not, state that the 
Veteran has a diagnosis of diabetes, there is no indication 
that any additional records would provide the requisite 
elevated glucose levels to support a diagnosis of diabetes 
mellitus.  Yet another remand for an additional examination 
or to obtain additional records based on the Veteran's 
allegations is unnecessary, and would constitute an 
unreasonable delay and expenditure of scarce VA resources.  
See 38 C.F.R. § 3.303; Counts v. Brown, 6 Vet. App. 473, 478- 
9 (1994) and Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) 
(VA's statutory duty to assist is not a license for a 
"fishing expedition").

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as diabetes 
to a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 
3.309.

If a veteran was exposed to an herbicide agent (to include 
Agent Orange) during active military, naval or air service 
and has contracted diabetes, the veteran is entitled to a 
presumption of service connection for such disability even 
though there is no record of such disease during service.  38 
U.S.C.A. §§ 1112, 1116; 38 C.F.R. § 3.307, 3.309(e).  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 
3.313.

Veterans who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, shall be presumed to have been 
exposed to an herbicide agent, unless there is affirmative 
evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 
3.307.

Notwithstanding the foregoing presumption provisions, a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Veteran's service treatment records are negative for 
diabetes mellitus.  

It is not in dispute that the Veteran served in Vietnam 
during the Vietnam era and his exposure to Agent Orange is 
presumed.  Consequently, what he must establish to 
substantiate his claim of service connection for diabetes is 
that he has a diagnosis of type 2 diabetes mellitus.  This is 
a medical question, and there is evidence in the record both 
supporting and against the Veteran's claim that he has type 2 
diabetes.  

Evidence in the Veteran's favor includes various statements 
and impressions listed on VA documents indicating that the 
Veteran has diabetes mellitus, one slightly elevated glucose 
level of 139 in March 2004, and notations in VA records from 
July 2004 to November 2004 of an elevated fasting blood 
glucose indicating the possibility of type II diabetes 
mellitus.  

Evidence weighing against the claim includes at least 6 
additional glucose readings all of which indicate normal 
glucose levels, along with a May 2005 opinion indicating that 
the Veteran did not have a diagnosis of diabetes mellitus, 
based on a collective review of all of the glucose readings. 

Specifically, a March 2004 VA eye examination report simply 
noted, "[The Veteran] has had diabetes mellitus for five to 
six years, diagnosed officially one year ago with a blood 
test.  He takes no medications and his family history is 
negative for eye disease."  

A March 2004 diabetes mellitus examination indicated that the 
Veteran reported some increased frequency and nocturia twice 
a night.  He denied blurred vision, fainting, or increased 
thirst.  He was not on any special diet.  His weight was 
stable.  He had no vascular or cardiac history. He complained 
of numbness in his hands and decreased sensation in his feet 
and lower legs.  A urine analysis was negative for glucose.  
Fasting glucose was 139.  The examiner indicated that it was 
unclear, without further glucose readings, whether the 
Veteran had Type II diabetes.  The Veteran was referred to 
the General Medical Clinic for general follow up care.  

The following month, the Veteran's glucose level was checked 
again.  Fasting blood glucose on April 13, 2004 was 110.  The 
examiner indicated that, "The Veteran's fasting blood 
glucose of 110 was consistent with insulin resistance and no 
diabetes diagnosis."  

An April 2004 addendum to the March 2004 examination report 
indicated that a subsequent glucose level of 110 fasting was 
obtained in April 2004.  Based on the blood sugars available, 
the examiner indicated that the Veteran did not have a 
diagnosis of Type II diabetes mellitus.  

An April 2004 glucose reading was 84.

VA outpatient records from July 2004 through November 2004 
listed "elevated fasting glucose" or "impaired fasting 
glucose" as part of the Veteran's medical history, and 
occasionally indicated that the Veteran may be developing 
insulin resistance, or a possibility of diabetes, although 
there was no clinical diagnosis rendered based on objective 
findings, and a September 2004 glucose reading was 104.  It 
appears that the Veteran was referred to diabetic education 
classes in November 2004.  

A December 2004 VA psychiatric in-patient discharge summary 
noted an Axis III diagnosis of adult onset diabetes mellitus.  
There is a notation in the examination report indicating that 
the Veteran's diabetes is controlled by diet.  

Despite the diagnosis, and the notation that diabetes was 
controlled by diet, current laboratory findings, also listed 
on the discharge summary, indicated that the Veteran's 
glucose level was 93 at the time of discharge.  Furthermore, 
there is no indication as to what medical documentation was 
relied upon in determining that the Veteran had a diagnosis 
of diabetes mellitus.  Although it is apparent that the 
Veteran reported to the examiner that he had diabetes 
mellitus, there is no independent medical evidence to support 
that determination; and, in fact the objective findings in 
the same discharge summary are completely contradictory to 
the Axis III diagnosis of diabetes mellitus.  Rather, the 
Veteran's own rendition of his history was merely recorded 
without any supplementary independent medical opinion 
regarding the accuracy of that history.  Evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute competent medical evidence of a diagnosis.  
LeShore v. Brown, 8 Vet. App. 407, 409 (1995).  The veteran 
is certainly competent to testify as to symptoms such as 
pain, which are non-medical in nature, however, he is not 
competent to render a medical diagnosis.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology that is not medical in nature); see also, 
Woehlaert v. Nicholson,  21 Vet. App. 456 (2007) (certain 
disabilities are not conditions capable of lay diagnosis).  

To be sure, the Veteran was scheduled for an examination in 
May 2005 to obtain yet another glucose reading to determine 
whether the Veteran had developed a diagnosis of diabetes.  
The Veteran failed to report for the scheduled examination, 
just as he failed to report to his RO hearing scheduled for 
May 2006, as well as his video conference before a Veterans 
Law Judge scheduled for November 2008.  In any event, the 
examiner reviewed the Veteran's VA records, and determined 
that the Veteran did not have diabetes type II at that time.  
The examiner further indicated that the Veteran should not be 
rescheduled [for another examination] unless there was 
additional laboratory evidence.  The examiner noted the 
following laboratory findings:  

3/9/04 - glucose=139
4/13/04 - glucose=110
4/29/04 - glucose =84
9/20/04 - glucose 104
10/06/04 - glucose=95
12/06/04 - glucose=93
4/15/05 - glucose=108

The examiner indicated that the Veteran had one glucose of 
139 and was deemed not to have diabetes type 1 or type 2 at 
that time.  Since that time, the Veteran had multiple 
glucoses none of which met the criteria for type 2 diabetes.  
The examiner concluded that the Veteran should be referred 
again only if he had two fasting glucoses above 125 or two 
nonfasting glucoses greater than 200.  The May 2005 report 
was signed by a nurse practitioner and a physician.  

In sum, there are various examination reports and outpatient 
and inpatient records noting a diagnosis of diabetes 
mellitus; however, none of them carry any probative value 
because they are not based on any objective laboratory 
findings.  Although it is acknowledged that the Veteran had 
an elevated fasting glucose of 139 in March 2004, no 
diagnosis of diabetes was rendered; rather, the Veteran was 
found to be developing insulin resistance.  While this may 
possibly lead to diabetes at some point in the future, the 
fact remains that there is no current diagnosis based on 
laboratory findings.  Significantly, the various mentions of 
diabetes diagnoses in the claims file are heavily outweighed 
by the April 2004 and May 2005 VA examination reports that 
found that the clinical data did not support the diagnosis of 
diabetes.  The Veteran has never been on medication to 
control blood sugars, his weight is stable, and he was never 
placed on a restricted diet for such a disease.  Because the 
evidence against a diagnosis of diabetes cites to clinical 
data that contraindicate such diagnosis, and explains the 
rationale for the conclusion that the Veteran does not have 
diabetes, noting what is necessary to establish the 
diagnosis, such evidence is probative and persuasive.  As the 
preponderance of the evidence is against a finding that the 
Veteran has type 2 diabetes mellitus, the threshold legal 
requirement for establishing service connection for such 
disease is not met.  Consequently, service connection for 
diabetes mellitus is not warranted.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  


ORDER

Service connection for diabetes mellitus, type II is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


